Citation Nr: 0205067	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  00-01 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran had active duty service from June 1972 to October 
1973. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in February 1999, a statement of the case was issued 
in March 1999, and a substantive appeal was received in 
January 2000. 


FINDINGS OF FACT

1.  The suicide attempt during the veteran's active duty 
service was due to an acute adult situational reaction. 

2.  An acquired psychiatric disability, including depression, 
was not manifested during the veteran's active duty service 
or for many years after discharge from service, nor is a 
current acquired psychiatric disability, including 
depression, otherwise related to the veteran's active duty 
service. 


CONCLUSION OF LAW

An acquired psychiatric disability, to include depression, 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, service 
personnel records, a transcript of the veteran's discharge 
proceeding as well as post-service VA medical records.  The 
VA medical records show current medical diagnoses which 
include depression and confirm the veteran's assertions of 
medical treatment beginning in 1987.  While it appears that 
certain VA records from 1987 to 1991 are not of record and 
certain Social Security records associated with a 1999 claim 
are not of record, other evidence documents the fact that VA 
treatment began in 1987 and a medical record associated with 
the Social Security claim is of record supporting the current 
diagnosis of depression.  Under these particular 
circumstances, the Board finds that there is no reasonable 
possibility that any further VA assistance to obtain any 
additional records would help substantiate the veteran's 
claim.  See generally 38 C.F.R. §  3.159(d) (66 Fed. Reg. 
45620, 45631 (Aug. 29, 2001).

The Board also notes that under the recently published 
version of 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, a VA 
medical report dated in June 2000, as well as other medical 
evidence, shows a current diagnosis of depression and, as 
hereinafter discussed, there is medical evidence of record 
which shows that an adult situational reaction, not 
depression, was diagnosed during service.  After reviewing 
these medical records together with all of the other evidence 
of record, the Board concludes that the file contains 
sufficient competent medical evidence to decide the veteran's 
claim and that a VA examination and opinion are not 
necessary. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The veteran is advancing a claim of service connection for a 
chronic psychiatric disability which has been identified by 
medical care providers as depression.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The essential facts in this case are not in dispute.  Service 
records show that the veteran underwent military legal 
proceedings in August 1973 based on charges of homosexuality.  
Service medical records show that the veteran was then 
hospitalized in September 1973 after taking approximately 30 
to 50 Darvon tablets.  Clinical records are to the effect 
that the veteran was very angry, frustrated, bitter and 
resentful over the proceedings to discharge her from the 
military.  After 3 days, she was released with a diagnosis of 
adult situational reaction.  She was subsequently discharged 
from service. 

In November 1998, the veteran filed a claim for VA 
compensation based on major depression in 1973.  She reported 
post-service treatment for depression beginning in 1988.  In 
a subsequent communication, the veteran reported that she 
first sought treatment for alcohol and drug problems in 1987.  

Medical evidence of record references VA treatment beginning 
in 1987.  Specifically, in a June 2000 medical history 
summary, a VA clinical social worker reported that the 
veteran started treatment in 1994 for symptoms of depression.  
In relating the veteran's history, the social worker reported 
that the veteran had started treatment with VA in 1987 while 
trying to become sober and resolve her homelessness.  It was 
reported that she did not seek treatment earlier due to her 
belief that her discharge precluded VA benefits.  In the June 
2000 letter, the social worker listed pertinent diagnoses of 
major depressive disorder, polysubstance dependence (in 
remission) and borderline personality disorder.  

Also of record are VA outpatient reports dated in the 1990's 
documenting treatment for various disorders, including 
depressive symptoms.  A March 1991 report lists a diagnosis 
of adjustment reaction with depressed mood.  A July 1996 
clinical record shows that after psychological testing her 
resulting profile was most suggestive of a personality 
disorder.  An April 1999 medical evaluation report 
(apparently done in connection with a Social Security claim) 
lists pertinent diagnoses of major depression, dysthymia and 
borderline personality disorder. 

After reviewing the evidence, the Board believes that such 
evidence supports a finding of current chronic psychiatric 
disability diagnosed as depression.  The question which must 
be answered is whether such current depression was manifested 
during service or is otherwise related to service.  

The question of whether a chronic disability is present is 
one which requires skill in diagnosis, and questions 
involving diagnostic skills must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Neither the 
veteran, nor the representative, nor the Board is competent 
to make such a determination.  With that in mind, the Board 
believes considerable weight must be given to the findings of 
trained medical personnel.  In this regard, military medical 
personnel who had the opportunity to examine and observe the 
veteran for three days rendered a diagnosis of an adult 
situational reaction, not depression or any other chronic 
psychiatric disability.  This suggests that the psychiatric 
disability of depression was not in fact manifested during 
the veteran's service.  Military medical examiners attributed 
her suicide attempt to the discharge proceedings she had 
undergone.  

The Board also believes it significant that there is no 
persuasive evidence of chronic psychiatric disability, 
including depression, for a number of years after service.  
It appears that even after the veteran began receiving 
medical treatment her disorder was initially described as a 
personality disorder.  A personality disorder is not a 
disability for which VA compensation benefits may be paid.  
38 C.F.R. § 3.303(c).  

The preponderance of the evidence in this case is against a 
finding that the veteran's current depression disability was 
manifested during her service or is otherwise related to such 
service.  A review of post-service treatment records 
essentially portray difficulties dealing with various life 
situations with resulting depression.  It appears that an 
underlying personality disorder is involved in addition to 
the depression.  This seems to support the finding of 
military medical personnel that the suicide attempt during 
service was essentially an adult situational reaction brought 
on by the veteran's difficulty in coping with the 
circumstances of her discharge from service.  While the 
record shows that the veteran subsequently developed 
depression, the depression was not manifested during service 
or for a number of years thereafter.  

The Board is also unable to find that her current depression 
is otherwise related to service.  The fact that she may have 
bad memories, regrets, anger and frustration over her 
military discharge does not lead to the conclusion that her 
depression is related to service.  There is no competent 
evidence that her current psychiatric disability meets 
diagnostic criteria for a post-traumatic type of psychiatric 
disability.  

In sum, the Board is unable to find a basis for establishing 
service connection for the veteran's depression.  Medical 
records show that medical personnel during service determined 
that her suicide attempt was an adult situational reaction, 
and post-service evidence shows that her current depression 
developed years after her discharge from service.  While the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination. 



ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

